Citation Nr: 1021842	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-13 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
January 1970 to September 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which denied the Veteran's claim for entitlement to a TDIU.

In support of his claim, the Veteran testified at the RO's 
office in Seattle, Washington (Travel Board hearing) held 
before the undersigned Veterans Law Judge (VLJ) in March 
2010.

Following the RO certification of this appeal to the Board, 
the Veteran submitted additional evidence.  But he waived his 
right to have the RO initially consider it.  38 C.F.R. 
§§ 20.800, 20.1304 (2009).

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include an organic mood 
disorder, personality disorder, and a cognitive disorder, and 
to include whether the acquired psychiatric disorder is due 
to his service-connected dementia/amentia disability, has 
been raised by the record during the Veteran's March 2010 
Travel Board hearing, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16.  Consideration may be given to his level 
of education, special training, and previous work experience 
in making this determination, but not to his age or 
impairment caused by disabilities that are not service 
connected.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100-
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and that - if 
there is only one service-connected disability, it is rated 
as at least 60-percent disabling, or, if more than one 
disability, at least one disability is rated as at least 40-
percent disabling and the Veteran has a combined rating of at 
least 70 percent.  Id.  But see, in particular, 
38 C.F.R. § 4.16(a).

The Veteran has two service-connected disabilities:  (i) 
dementia/amentia with amnesic disorder associated with 
headaches (due to residuals of meningitis), rated as 30-
percent disabling; and (ii) headaches (due to residuals of 
meningitis), rated as 30-percent disabling.  These ratings 
combine to 50 percent.  See 38 C.F.R. § 4.25.  So neither of 
his two service-connected disabilities is rated as at least 
40-percent disabling, and he does not have a combined rating 
of at least 70 percent for consideration of a TDIU under 38 
C.F.R. § 4.16(a).

If, however, as here, a Veteran does not meet these required 
percentage standards set forth in 38 C.F.R. § 4.16(a), he 
still may receive a TDIU on an extra-schedular basis if it is 
determined he is unable to secure or follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b).  See also Fanning v. 
Brown, 4 Vet. App. 225 (1993).  Ordinarily, VA's Rating 
Schedule will apply unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Thus, there must be a determination as to whether 
there are circumstances in this case, apart from any non-
service connected conditions and advancing age, which would 
justify a total rating based on unemployability.  See Hodges 
v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. 
App. 395 (1993). 

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the Veteran actually works and without 
regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful 
employment."  And in this context, the Court noted the 
following standard announced by the United States Federal 
Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  
The question must be looked at in a 
practical manner, and mere theoretical 
ability to engage in substantial gainful 
employment is not a sufficient basis to 
deny benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See also 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
That is, a Veteran may be considered as unemployable upon 
termination of employment that was provided on account of 
disability or in which special consideration or accommodation 
was given on account of the same.  See 38 C.F.R. § 4.18.

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, 
that the Veteran can perform work that would produce 
sufficient income to be other than marginal.  See, too, 
Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

That said, to receive a TDIU, the Veteran's service-connected 
disabilities, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Moreover, the degree of impairment in occupational 
functioning that is generally deemed indicative of 
unemployability consists of a showing that he is indeed 
"[in]capable of performing the physical and mental acts 
required by employment," and is not based solely on whether 
he is unemployed or has difficulty obtaining employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record 
must demonstrate some factor that takes his situation outside 
the norm since the VA rating schedule already is designed to 
take into consideration impairment that renders it difficult 
to obtain and keep employment.  Id.  See, too, 38 C.F.R. §§ 
4.1, 4.15.

The Board is precluded from assigning an extra-schedular 
rating in the first instance.  See Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  Although the Board may not assign an extra-schedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extra-schedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).  See also Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

The RO, in its May 2006 rating decision, declined to refer 
this case to the Under Secretary for Benefits or to the 
Director of Compensation and Pension Service for 
consideration of a TDIU on an extra-schedular basis under the 
provisions of 38 C.F.R. § 4.16(b), keeping in mind the 
Veteran does not satisfy the threshold minimum rating 
requirements of § 4.16(a) for this benefit without resorting 
to this special extra-schedular consideration.

Because, however, there is medical and lay evidence of record 
at least suggesting the Veteran's service-connected 
disabilities preclude him from working in all forms of 
substantially gainful employment, his case must be referred 
to this authority for this special consideration under 
§ 4.16(b).  

Specifically, in February 2009, the Veteran's treating VA 
psychiatrist, following a physical examination of the 
Veteran, concluded that the Veteran is unemployable because 
of his "brain injury," which prevents him from 
"maintaining gainful employment."  Additionally, the June 
2005 VA examiner, following a physical examination of the 
Veteran, determined that while the Veteran's symptoms 
associated with his service-connected disabilities may not 
render him unemployable or incompetent, "they certainly 
would interfere with his effectiveness of functioning, 
quality of life, and ability to work in many skilled or 
semiskilled capacities."  Further, an opinion dated in 
February 2006 from D.T.D., M.S., the Veteran's treating 
therapist, indicated that the Veteran has significant anxiety 
about his ability to be retrained for other work.  D.T.D. 
stated that, considering the Veteran's medical issues, memory 
and emotional problems, and age, the Veteran would "probably 
not" be a good candidate for vocational retraining.  
Therefore, these records suggest that various symptoms 
associated with his service-connected disabilities cause 
significant, if not total, impairment in his occupational 
functioning.

The Board, therefore, is compelled to remand this TDIU claim 
for immediate referral to the Director of the Compensation 
and Pension Service or other designate in accordance with 38 
C.F.R. § 4.16(b) for consideration of whether this benefit is 
warranted on an extra-schedular basis.



Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Refer this TDIU claim to the 
Director of Compensation and Pension 
Service, pursuant to the provisions of 
38 C.F.R. § 4.16(b), for consideration 
of whether this benefit is warranted on 
an extra-schedular basis.  This 
referral is mandatory, although the 
decision of whether to actually award 
an extra-schedular rating remains to be 
decided by the Director of C&P Service 
or designate.

2.  If this claim is not granted to the 
Veteran's satisfaction, send him and 
his representative another SSOC and 
give them an opportunity to respond to 
it before returning the file to the 
Board for further appellate 
consideration of this remaining claim.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claim the Board has remanded to the RO via the 
AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



